United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________
Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-409
Issued: May 26, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On December 12, 2014 appellant, through counsel, filed an application for review of a
July 15, 2014 decision of the Office of Workers’ Compensation Programs (OWCP), claim
number xxxxxx133, which denied modification of a March 3, 2014 decision terminating
appellant’s medical benefits and wage-loss compensation as the weight of the medical evidence
as set forth in the second opinion physician’s report established that she no longer had residuals
of her accepted work-related condition.1 The appeal was docketed as number 15-409.
In the July 15, 2014 decision, OWCP noted that appellant had two other claims for
compensation. It noted that appellant sustained an injury on June 10, 1996 which was accepted
for bilateral carpal tunnel syndrome and a ganglion condition of the right wrist, claim number
xxxxxx954 and a claim for an injury sustained on May 1, 1997 which was accepted for right
carpal tunnel syndrome, claim number xxxxxx260. These claims were consolidated. OWCP
noted reviewing claim numbers xxxxxx954 and xxxxxx260 and medical evidence and opined
that “Medical records contained in your other case file (xxxxxx260) are merely handwritten
notes that are illegible and provide no narrative or explanation of care or discussion of
examination findings. The records contained in both files do not substantiate any conflict of

1

On August 13, 2004 appellant, a 54-year-old clerk, filed an occupational disease claim asserting that she
developed tennis elbow as a result of performing her work duties. OWCP accepted appellant’s claim for bilateral/
lateral epicondylitis.

medical opinion or rationale.” The Board is unable to view claim number xxxxxx260 on the
Integrated Federal Employees’ Compensation System (iFECS).
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, claim number xxxxxx133, pertains to a claim where
OWCP terminated appellant’s medical benefits and wage-loss compensation. In that July 15,
2014 decision, OWCP noted reviewing medical evidence and findings made in claim number
xxxxxx260 which pertains to an accepted right carpal tunnel syndrome. The evidence thus
indicates that claim file number xxxxxx260 has evidence germane to whether the termination of
appellant’s medical benefits and wage-loss compensation were proper in claim number
xxxxxx133. However, as noted, claim file number xxxxxx260 is not presently accessible by the
Board. Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files.2 For a full and fair
adjudication, the Board must be able to review the contents of OWCP claim number xxxxxx260.
The case will be remanded to OWCP to consolidate the claims. Following this and such
other development as deemed necessary, it shall issue an appropriate merit decision on the matter
to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the July 15, 2014 decision be set aside and the case
remanded to Office of Workers’ Compensation Programs for further proceedings consistent with
this order of the Board.
Issued: May 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

